Mr. President, my delegation warmly congratulates you upon your election to the high office of President of the twenty-seventh session of the General Assembly. Not only are you eminently qualified for the task, but also you are a representative of a great country which has made valuable contributions towards international peace and security, particularly in the field of human freedom and justice. I wish to assure you of my delegation's full co-operation in the discharge of your heavy responsibility.
2.	Permit me also to pay a tribute to your predecessor, Mr. Adam Malik, Minister of Foreign Affairs of Indonesia, who presided over the proceedings of the twenty-sixth session with distinction.
3.	Although I had occasion elsewhere to extend our sincere congratulations and best wishes to our new Secretary-General, Mr. Kurt Waldheim, I should like to renew those sentiments. In this connexion,' I wish to reassure him of the support and co-operation of the Government of Zambia in the performance of his very important and difficult duties.
4.	Significant developments have taken place since the twenty-sixth session. Recently, foreign ministers of non-aligned countries met in Georgetown, Guyana, and it was clear from the number and level of participants that the non-aligned movement has not only grown through new membership but has also increased its commitment.
5.	As I pay a tribute to the Government and people of Guyana for the Excellent organization of the Conference of Foreign Ministers of Non-Aligned Countries, held in Georgetown from 8 to 12 August 1972, and the warm hospitality extended to participants, it is important to stress the fact that for the first time the non-aligned nations paid special attention to areas of economic co-operation. The outcome was a program of action for economic co-operation  whose implementation should, inter alia, increase self-reliance.
6.	Furthermore, it was evident that the non-aligned movement was becoming increasingly determined to stamp out oppression and foreign domination in all its forms and manifestations. The movement has also shown in practical terms its resolve to support those who are fighting for human freedom. Zambia, like other Member States, is proud to belong to a movement which is committed to peace, justice and progress in the world.
7.	The restoration last year of the lawful rights of the People's Republic of China in this Organization was both a welcome and a significant development. China has consistently supported and assisted peoples struggling for their freedom. It is committed to the cause of peace. The recent normalization of relations between China and Japan, which we warmly welcome, is but one example of the genuine efforts of China in this regard. Since its emergence in 1949, after devastating and protracted wars, the People's Republic of China has developed on the basis of self-reliance. Its experience in this respect is relevant to many developing countries.
8.	The contacts of Washington with Peking and Moscow have brought some change in their relations. We welcome this trend because it brings relief to many nations of the world which, for the past quarter of a century, have been very concerned about the East-West confrontation. Indeed, we welcome also the efforts towards detente in Europe and hope that these will contribute to international peace and security in our time.
9.	However, while this change on the part of big Powers is indeed" welcome, it appears to create difficulties for the United Nations in its endeavor to discover its place in this limited detente, which carries some very negative elements of military superiority and big Power monopoly in the decision-making process affecting the entire human race. It is well known that monopolistic tendencies are not only contrary to the democratization of international relations and the realization of peace, justice and progress, but also to the principles of independence and sovereignty.
10.	In Georgetown, Guyana, the foreign ministers of non-aligned countries "expressed their solidarity with the struggle of the heroic people of Viet-Nam, Cambodia and Laos for their self-determination. These people had been 
subjected to the ravages of war for decades, and had suffered incalculable losses, both human and material. But the brutal war which was being waged against the people of Viet-Nam, Cambodia and Laos had only strengthened their will. It was heartening to note that they were continuing their struggle with renewed vigour and perseverance." 
11.	The escalation of the United States war in Viet-Nam, which now includes the use of F-ll jet bombers, is aggravating the already serious situation in terms of untold suffering, loss of life and property in Indo-China. This is an act of United States terrorism against the Viet-Nam people and must be condemned in the strongest terms. It must be emphasized that in South-East Asia vast areas are being laid waste by the most inhuman and unparalleled use of devastating chemical weapons and defoliants contrary to the Geneva Protocol of 1925  and to the spirit of the United Nations Conference on the Human Environment, held at Stockholm in June of this year.
12.	The United States forces must immediately stop all bombing of the innocent people of Viet-Nam. We still believe that the only basis for a just and lasting peace in South-East Asia is for the United States of America to respond to the seven-point peace plan as enunciated by the Provisional Revolutionary Government of the Republic of South Viet-Nam.
13.	Turning now to the Indian subcontinent, we commend President Bhutto and Prime Minister Gandhi for their efforts which led to the relaxation of tension, culminating on 3 July in the Simla Agreement.
14.	Zambia has always supported the reunification of Korea. In this connexion we welcome the bilateral contacts and discussions which are aimed at creating favorable conditions for the peaceful reunification of that country without outside interference.
15.	The Zambia delegation wishes to pay a tribute to the 10 Members of the Committee of African heads of State of the Organization of African Unity [OAU] for their efforts to help the United Nations find a solution to the problem of the Middle East.
16.	It is a fact that very many Palestinians have been displaced and are without shelter. Under these circumstances, frustration, despair and bitterness are inevitable. We should try to solve the underlying cause of the problem. Often we tend to spend much time discussing the effect instead of addressing ourselves to the cause. We want peace, security and justice for all the people in the region.
17.	We believe that Security Council resolution 242 (1967) provides a basis for the settlement of the problem, but the self-interest of the big Powers seems to' complicate further efforts aimed at reaching a just and lasting settlement.
18.	The grave situation in southern Africa and Guinea (Bissau) continues to constitute a threat to international peace and security. Both the spirit and the decisions  of the Assembly of Heads of State and Government of the OAU, held at Rabat, Morocco, from 12 to 15 June 1972, demonstrate that the people of Africa are resolved to free every inch of their continent from foreign domination. The oppressed people fighting for their freedom are entitled to support from the international community to enable them to achieve their total liberation. In the non-aligned movement this support is already assured, as was once again demonstrated at the Gerogetown Conference of Foreign Ministers of Non-Aligned Countries.
19.	Since my address to this Assembly last year [1945th meeting] the liberation movements in Angola, Mozambique and Guinea (Bissau) have continued to gain ground in their struggle for freedom. The liberated areas have been visited by groups of people and individuals and given support from different parts of the world. We are also aware of the experiences of the three-man Special Mission of the United Nations which visited Guinea (Bissau) last April, spending a total of 130 hours inside the liberated areas of that Territory without finding any evidence of Portuguese administration or control. Portugal must accept its defeat in these areas.
20.	It is disquieting to note that some Western countries continue to make available to Portugal chemical means of warfare which are used against the African people in Angola, Mozambique and Guinea (Bissau). Besides committing acts of genocide, fascist Portugal continues to use defoliants on cassava, sweet potatoes and other crops in many of the inhabited areas, resulting in total destruction of food crops. This has brought about serious famine in the areas affected. This kind of savagery and irresponsibility by Portugal should be condemned. Appropriate measures should be taken by the countries which supply Portugal with these weapons to ensure that it does not acquire and use them.
21.	I therefore wish to appeal to all peace-loving nations to increase their moral and material assistance to the liberation movements in these Territories. I am aware that a number of countries have given, and continue to give, considerable material assistance to these movements. To them I express Zambia's sincere appreciation. However, there are other countries which have thrown overboard all the principles and ethics upon which they molded their own nationhood. They have instead clung to policies of self-interest and inhumanity by aiding the forces of colonialism and racism in Africa.
22.	I now wish to draw the attention of this Assembly to another aspect of the liberation struggle in Angola, Mozambique and Guinea (Bissau). I mentioned earlier that large areas of these Territories have been liberated and are under the complete control of the liberation movements. In those areas the life of the people must continue to be sustained. These people need, and must have, adequate food, health and educational services. They also require transport facilities to ensure the effective distribution of supplies in those areas.
23.	I am convinced that in this field the specialized agencies of the United Nations not only have the capacity to provide these services to the liberated areas but they have an urgent and moral obligation to provide the required assistance in accordance v ;th General Assembly resolution 2874 (XXVI) and other relevant resolutions. These areas are administered as autonomous units and accordingly ought to be offered multilateral assistance by specialized agencies. For the purposes of assistance, these areas should be considered to be least developed among the developing countries, as defined by the Committee for Development Planning of the Economic and Social Council  and should, therefore, be eligible for the special measures envisaged in the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)].
24.	The problem of rule by the racist illegal minority in Zimbabwe remains one which preoccupies the United Nations and the international community as a whole. I expressed the views of my delegation on this pressing question in my statement to the Security Council on Wednesday, 27 September 1972.  I should like, however, to repeat my call to the British Government to convene without delay a constitutional conference at which all sections of the people of Zimbabwe would freely express their views on the kind of government they would desire for their country. My Government will continue to support the people of Zimbabwe in their just struggle to achieve self-determination and independence on the basis of majority rule.
25.	The question of Namibia continues to pose a serious challenge to the authority of the United Nations, which is directly responsible for the administration of that Territory. The grave situation created by South Africa's continued illegal occupation of that Territory demands that urgent and effective measures be taken by the Organization, and in particular by the Security Council, to end the illegal occupation forthwith.
26.	We strongly condemn the Fascist and racist regime in Pretoria for its extension of the obnoxious policy of apartheid to Nambia and for the balkanization of that Territory. We are aware that South Africa's continued defiance of the Organization's decisions and resolutions has been sustained by the support of certain Western countries which have vested economic and other interests in Namibia. We condemn all these countries which continue to support and protect the South African racists. Zambia will continue to render assistance to the people of Namibia in the struggle for their self-determination and independence as a unitary State.
27.	A great deal of literature and information on the evils of apartheid has been made available through various news media to the world community. At the twenty-sixth session, the General Assembly adopted a very comprehensive resolution-resolution 2775 (XXVI)-on apartheid, which not only is a crime against humanity but also cuts across the very fabric of the principles of the Charter of the United Nations and the Universal Declaration of Human Rights. Therefore I wish to echo the appeal that has been made from time to time to implement the various Security Council and General Assembly resolutions on the elimination of apartheid. In this connexion my delegation welcomes the draft program for a decade for action to combat racism and racial discrimination presented by the Secretary-General under resolutions 2784 (XXVI) and 2785 (XXVI)[A/8805, annex],
28.	Zambia supports fully the proposed program for the observance of the twenty-fifth anniversary of the Universal Declaration of Human Rights, adopted on 10 December 1948 by this Assembly [A/8820]. In marking this anniversary, the United Nations should consider taking effective measures against the minority racist and oppressive regime in Africa and other parts of the world which continue to violate the articles of this important document.
29.	I should now like to address myself to another disturbing matter which is perhaps the main factor delaying the attainment of complete self-determination and independence in Africa. I refer to the economic and military involvement of certain Western countries in areas of Africa where the indigenous people are still striving for their independence. The United States importation of chrome from Rhodesia is one of the most flagrant violations by a Member of this Organization. The action is not based on the needs of the United States for chrome, as was pointed out by my colleagues the Foreign Minister of the Democratic Republic of Sudan and the Foreign Minister of the Republic of Kenya during the Security Council debate on Rhodesia on 28 September.  The decision has undoubtedly frustrated and considerably weakened efforts to combat racism and illegal minority rule in Southern Rhodesia.
30.	There are other Western countries, particularly the United Kingdom and France, which continue to sell arms to South Africa. We deplore this contravention of Security Council resolutions on the arms embargo. In this connexion, my Government has on previous occasions also spoken out against similar activities by a number of other Western countries. All these retrogressive acts must stand condemned in the strongest terms by this Organization.
31.	In this respect I want to pay a tribute to individuals and organizations in some Western countries that have recognized the justification and the legitimacy of the struggle taking place in Africa and are doing everything possible to influence their Governments to cease these callous acts. To them I offer my appreciation and every encouragement.
32.	It is particularly disquieting to note that the third session of the United Nations Conference on Trade and Development [UNCTADJ, held in Santiago, Chile, in April and May of this year, did not bring about any significant openings in the field of trade. Resolutions were passed in the hope that they would contribute to the economic development of the developing countries. Time and again resolutions presented by the Group of 77 developing countries were either watered down beyond recognition or rejected outright by the developed countries. That kind of attitude should not be allowed to persist. In the presence of political goodwill, no obstacle is insurmountable.
33.	It must be pointed out, however, that the non-aligned countries and other developing countries are aware that the prime responsibility for their economic development rests with them. Accordingly, at the Georgetown Conference of Foreign Ministers of Non-Aligned Countries, an action program for economic co-operation among non-aligned countries was drawn up. The measures included in the program are many and cover fields such as trade, finance, investment, research, the transfer of technology and institutional arrangements for economic co-operation and co-ordination. The purpose of the action plan is to strengthen the non-aligned movement economically and raise the standard of living of its members.
34.	General and complete disarmament under effective international control remains the most imperative and urgent need of our time. the disheartening arms race is still far from being controlled. It is a major contribution to mounting tension in various parts of the world and it certainly is inimical to international peace and security. Needless to say, the development and the production of nuclear weapons threaten the existence of man and his environment.
35.	It is in the light of this grave situation that we must act quickly, not only to halt the senseless and wasteful arms race but also to Catty out measures for the complete destruction of the weapons of war already in the arsenals of States. If we genuinely want peace for ourselves and for future generations, we have no excuse for not providing its only irUe guarantee: general and complete disarmament under effective international control.
36.	The position of Zambia and other non-aligned countries is reflected in clear terms in the Lusaka Declaration and more recently in the Statement on International Security and Disarmament adopted by the Conference of Foreign Ministers of Non-Aligned Countries and issued in Georgetown, Guyana, in August 1972. We take note of the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction [resolution 2826(XXVI)i annexJ. However, Zambia would like to see concluded as Soon as possible a convention on the total prohibition of chemical weapons and their elimination from the arsenals; of States. While we welcome the recent partial agreement reached between the United States and the USSR of the limitation of strategic arms,  we note with regret that the agreement does not include any limitation of qualitative improvements in the nuclear weapons of the two Powers. We would like to see the early elimination of all nuclear stockpiles in the world.
37.	Since matters of international security affect all of us, we strongly believe that all nations of the world should participate fully in the discussion of such matters. We therefore welcome the proposal to convene a World Disarmament Conference, at which we hope all States, nuclear and non-nuclear, will participate as equals. In our view, the basic aim of that conference should be to make a positive effort to achieve progress toward general and complete disarmament, and primarily towards the banning and destruction of nuclear arms and other weapons of mass destruction.
38.	I should like to refer to the lack of effective international law governing the seas, which cover approximately three-quarters of this planet. At present, technologically advanced countries are engaged in eroding the freedom of the seas by making dangerous incursions into ocean space and thereby threatening freedom of navigation, depleting marine life and causing pollution. Land-locked countries have a particular and special interest in sharing in the exploitation of the riches of the sea-bed and the ocean floor beyond the limits of national jurisdiction, considering that they are excluded from participation in the exploitation of the living resources of the sea, not only in territorial waters but also in adjacent waters and fishing zones, and have no access to the wealth of the continental shelf.
39.	On the vitally important question of transit and free access to the sea, we believe that this right should be embodied in the international instrument which may result from the forthcoming conference on the law of the sea.
40.	Specialized agencies, such as the ILO, FAO, UNESCO, UNICEF, WHO and UNIDO, have greatly assisted the developing countries in their particular fields of operations. The adoption in 1970 of the International Development Strategy for the Second United Nations Development Decade made the role of the regional economic commissions and the specialized agencies even more important; and as their funds depend mainly on voluntary contributions, the international community should give generously to enable them to fulfill their duties efficiently.
41.	We are, however, aware of the growing crisis of confidence in the ability and authority of the United Nations to deal effectively with pressing international problems such as the achievement of human freedom and independence. That crisis of confidence arises out of the frustration and despair of the international community.
42.	The Government of the Republic of Zambia shares the concern and the view that there is a great and urgent need for change in the attitude of the super-Powers and for restructuring the Organization in order to meet the demands of the changed situation. In this connexion, we are convinced that the tendency on the part of the superPowers to by-pass the United Nations in dealing with some problems of vital importance and interest to the whole of the international community has the continued effect of eroding the prestige and the authority of the Organization.
43.	It is imperative that the principle of. equality of membership and of equitable geographical representation be applied. In this regard, the Security Council, as the main organ charged with the responsibility of maintaining peace and security, needs to be changed. It must cease to be a preserve of the big Powers where they can use their power of veto at will in order to protect their interests and those of their allies. Only last week the representative of the United Kingdom cast a negative vote in the Security Council in defense of the illegal racist regime in Southern Rhodesia. The Security Council must be transformed into a body that will truly reflect the changed circumstances. To that end, one wonders whether the criteria for eligibility for new permanent membership in the future should not be reviewed so as to ensure that they are based, not on military or economic power, but rather on the principle of equitable geographical representation. In any case, the developing countries make a significant contribution towards the economic well-being of some permanent members of the Security Council. Also we do not agree that economic might necessarily reflects sound political morality. We submit that there is a great need to increase the present number of permanent members to enable other geographical regions to be represented on the Council.
44.	In the meantime, we are convinced of the urgent need for taking appropriate measures aimed at eliminating the veto or at least its misuse. It is disturbing that the Organization, comprising 132 Member States, can allow itself to be rendered impotent in the discharge of its solemn duty by the use of the veto in the Security Council by one permanent Member State, regardless of the gravity of the situation involved.
45.	In conclusion I wish to reaffirm Zambia's support for the United Nations and our commitment to support any efforts designed to strengthen it. I earnestly hope that this Organization will continue to foster co-operation in the international community and to further the cause of human freedom, peace and justice.
